Case 0:21-cv-60498-RS Document 11-2 Entered on FLSD Docket 04/13/2021 Page 1of5

EXHIBIT B
4n3/z02Case 0:21-cv-6049Maktiée Wiisthan NE Mei: Re? URGENT endino i Cava GetgaaiWVlIG RA2L6048RGS 2 of 5

ip 4 ma Ve Christopher Hahn <chahn@mauricewutscher.com>

Re: *URGENT* Fandino v. Cawley & Bergmann, LLC, 0:21-cv-60498-RS

1 message

 

Thomas Patti <tom@jibraellaw.com> Tue, Apr 13, 2021 at 3:02 PM
To: Christopher Hahn <chahn@mauricewutscher.com>
Cc: alison@jaxlawyer.com, Bryon Young <bryon@jibraellaw.com>, Jibrael Hindi <jibrael@jibraellaw.com>

Mr. Hahn:

Thank you for the time. As discussed, we look forward to Defendant's reply to Plaintiff's motion to remand.

My contested hourly rate i _ | would be delighted to codify an upward adjustment in light

of the novel nature of this case.
Please advise whether your client wants to settle this case - as the current posture leaves Plaintiff believing otherwise.

Sincerely,

Thomas J. Patti, Esq.

 

Law Offices of Jibrael S. Hindi, PLLC
110 S.E. 6TH Street, Suite 1700 | Fort Lauderdale, FL 33301
Office: (954) 628-5793 | Direct: (561) 542-8550 | Fax: (954) 507-9974

On Tue, Apr 13, 2021 at 10:09 AM Christopher Hahn <chahn@mauricewuischer.com> wrote:
Following up.

Per the below, please let me know if the attached proposed order is agreeable to submit.

Christopher P. Hahn

Maurice Wutscher LLP

2255 Glades Road, Suite 324A

Boca Raton, FL 33431

Direct: (772) 237-3410

Cell: (949) 412-3290

Fax: (866) 581-9302

Email: chahn@MauriceWutscher.com

Admitted to practice law in Florida

MauriceWutscher

ALABAMA | CALIFORNIA | FLORIDA | GEORGIA | ILLINOIS | MASSACHUSETTS | NEWJERSEY | NEWYORK |
OHIO | PENNSYLVANIA | TENNESSEE | TEXAS | WASHINGTON, D. C.

CONFIDENTIALITY NOTICE: This communication (including any related attachments) may contain confidential and/or privileged
material. Any unauthorized disclosure or use is prohibited. If you received this communication in error, please contact the sender

immediately, and permanently delete the communication (including any related attachments) and permanently destroy any copies.
4n3/z02Case 0:21-cv-6049Maktiée Wiisthen NE Mei Re? “URGENT endino i Cava GetgnaiVlIG RA2L6048aGS 3 of 5

IRS CIRCULAR 230 NOTICE: To the extent that this message or any attachment concerns tax matters, it is not intended to be used
and cannot be used by any taxpayer for the purpose of avoiding penalties that may be imposed by law.

On Mon, Apr 12, 2021 at 3:56 PM Christopher Hahn <chahn@mauricewutscher.com> wrote:
Any fees that you have incurred to date may be recoverable should you ultimately prevail in this action.

However, we cannot agree to the request for fees for the motion because our co-counsel previously agreed to a
consent remand over a week before this motion was filed (as noted in your certificate of conferral and by attached
email on 3/25/21).

Christopher P. Hahn

Maurice Wutscher LLP

2255 Glades Road, Suite 324A

Boca Raton, FL 33431

Direct: (772) 237-3410

Cell: (949) 412-3290

Fax: (866) 581-9302

Email: chahn@MauriceWutscher.com

Admitted to practice law in Florida

MauriceWutscher

ALABAMA | CALIFORNIA | FLORIDA | GEORGIA | ILLINOIS | MASSACHUSETTS | NEWJERSEY | NEWYORK |
OHIO | PENNSYLVANIA | TENNESSEE | TEXAS | WASHINGTON, D. C.

CONFIDENTIALITY NOTICE: This communication (including any related attachments) may contain confidential and/or privileged
material. Any unauthorized disclosure or use is prohibited. If you received this communication in error, please contact the sender
immediately, and permanently delete the communication (including any related attachments) and permanently destroy any

copies.

IRS CIRCULAR 230 NOTICE: To the extent that this message or any attachment concerns tax matters, it is not intended to be used
and cannot be used by any taxpayer for the purpose of avoiding penalties that may be imposed by law.

On Mon, Apr 12, 2021 at 3:38 PM Thomas Patti <tom@jibraellaw.com> wrote:
Hi, Christopher

What about the issue of reasonable attorneys’ fees, of which were sought in the Motion to Remand?

Sincerely,

Thomas J. Patti, Esq.

 

Law Offices of Jibrael S. Hindi, PLLC
110 S.E. 6TH Street, Suite 1700 | Fort Lauderdale, FL 33301
Office: (954) 628-5793 | Direct: (561) 542-8550 | Fax: (954) 507-9974

On Mon, Apr 12, 2021 at 3:32 PM Christopher Hahn <chahn@mauricewutscher.com> wrote:
Tom and Jibrael,
4n3iz02Case 0:21-cv-6049Maktiée Wiisthan NDE Mei Re? “URGE endino i Cav aGeteaiVlIG RA2L6048age 4 of 5

We have prepared the attached proposed agreed order remanding this action to Broward County Court.

Please advise if we have your consent to submit.

Christopher P. Hahn

Maurice Wutscher LLP

2255 Glades Road, Suite 324A

Boca Raton, FL 33431

Direct: (772) 237-3410

Cell: (949) 412-3290

Fax: (866) 581-9302

Email: chahn@MauriceWutscher.com

Admitted to practice law in Florida

MauriceWutscher

ALABAMA | CALIFORNIA | FLORIDA | GEORGIA | ILLINOIS | MASSACHUSETTS | NEWJERSEY | NEW
YORK | OHIO | PENNSYLVANIA | TENNESSEE | TEXAS | WASHINGTON, D. C.

CONFIDENTIALITY NOTICE: This communication (including any related attachments) may contain confidential and/or
privileged material. Any unauthorized disclosure or use is prohibited. If you received this communication in error, please
contact the sender immediately, and permanently delete the communication (including any related attachments) and

permanently destroy any copies.

IRS CIRCULAR 230 NOTICE: To the extent that this message or any attachment concerns tax matters, it is not intended to be
used and cannot be used by any taxpayer for the purpose of avoiding penalties that may be imposed by law.
Case 0:21-cv-60498-RS Document 11-2 Entered on FLSD Docket 04/13/2021 Page 5of5

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

FORT LAUDERDALE DIVISION
MICHELE FANDINO, Case No. 0:21-cv-60498-RS
Plaintiff, Hon. Rodney Smith
Judge Presiding

Vv.
CAWLEY & BERGMANN, LLC

Defendant.
/

 

AGREED ORDER REMANDING ACTION

THIS CAUSE came before the Court on Plaintiff's Motion to Remand [D.E. 5] (the
“Motion”) and the Court having reviewed the file, having been advised of agreement of counsel
and being duly advised in the premises it is hereby

ORDERED AND ADJUDGED as follows:

1. Upon the agreement of the parties, the Clerk shall remand this action to the County

Court of Broward County, Florida.
2. Upon remand, the case shall be closed and no further filings will be permitted on

this docket.

Dated:

 

 

Honorable Rodney Smith
United States District Judge
